DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee (US 20110114829).
Re claim 1: Lee teaches a shadow-cast encoder apparatus (abstract, paragraph 34) comprising a scale (30) and a readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce a shadow-cast fringe pattern at a detector (40) configured to detect the shadow-cast fringe pattern (the light source 20 illuminates the scale 30, the scale 30 blocks same light by way of opaque sections 32 from entering the light detector 40, providing a shadow-cast fringe pattern on the light detector 40, see fig. 5, paragraph 
Re claim 2: Lee teaches the shadow-cast encoder apparatus, wherein the total harmonic distortion of the shadow-cast fringe pattern is not more than 3% (paragraph 43, table 1).
Re claim 3: Lee teaches the shadow-cast encoder apparatus, wherein a magnitude of a third harmonic of the shadow-cast fringe pattern is not more than 3% of a magnitude of a first harmonic of the fringe pattern (paragraph 52, third harmonic is totally suppressed leaving first harmonic) and/or a magnitude of a filth harmonic of the shadow-cast fringe pattern is not more than 3% of the magnitude of the first harmonic.
Re claim 11: Lee teaches the shadow-cast encoder apparatus, wherein the encoder is an incremental encoder (paragraph 38).
Re claim 13: Lee teaches the shadow-cast encoder apparatus, wherein the at least one electromagnetic radiation source is configured such that the total harmonic distortion of the shadow-cast fringe pattern is not more than 6% (paragraph 43, table 1).
Re claim 14: Lee teaches a shadow-cast encoder apparatus (abstract, paragraph 34) comprising a scale (30) and a readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), the readhead (the light source 20 and the light detector 40 with each other farm the readhead, paragraph 34) comprising at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce a shadow-cast fringe pattern at a detector (40) configured to detect the shadow-cast fringe pattern (the light source 20 illuminates the scale 30, the scale 30 and/or the magnitude of the a harmonic of the shadow-cast fringe pattern is not more than 3% of the magnitude of the first harmonic.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110114829) in view of Igaki (US 20110063622).
Re claim 7: Lee teaches the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising the at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce the shadow-cast fringe pattern at the detector (40) configured to detect the shadow-cast fringe pattern (the light source 20 illuminates the scale 30, the scale 30 blocks same light by way of opaque sections 32 from entering the light detector 40, providing a shadow-cast fringe pattern on the light detector 40, see fig. 5, paragraph 34), but does 
	Re claim 8: Lee teaches the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising the at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce the shadow-cast fringe pattern at the detector (40) configured to detect the shadow-cast fringe pattern (the light source 20 illuminates the scale 30, the scale 30 blocks same light by way of opaque sections 32 from entering the light detector 40, providing a shadow-cast fringe pattern on the light detector 40, see fig. 5, paragraph 34), but does 
	Re clam 9: Lee as modified by Igaki teaches an electromagnetic radiation source (Igaki, 10/11) is shaped such that such that the at least one electromagnetic radiation source comprised a width which varies along the extent of the at least one source so as to produce the variation in radiant power (Igaki, see fig. 9e-9h, the circular shape allows for radiant power of the radiation source 10/11 in a measurement direction to vary, this allows for a reduction in harmonic distortion by eliminating specific higher order harmonics, paragraphs 60-66), but does not specifically teach wherein the at least one electromagnetic radiation source produces a radiant power profile which is triangular. Without showing why specifically a triangular shaped profile, one of ordinary skill the art .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110114829) in view of Igaki et al. (US 20070102630).
Re claim 10: Lee teaches the shadow-cast encoder apparatus (abstract, paragraph 34) comprising the scale (30) and the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), but does not specifically teach wherein the scale period is at least 40 µm. Igaki teaches a scale period is at least 40 micrometers (paragraphs 198-204). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the scale period at least 40 micrometers similar to Igaki with the scale of Lee in order to ensure desired harmonics are formed providing for reduction in harmonic distortion and improved measurements of the movement of the scale.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110114829) in view of Dolsak (US 20120025812).
.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 4, the prior art of record individually or in combination fails to teach a shadow-cast encoder apparatus according to claim 1 as claimed, more specifically in combination with comprising a plurality of electromagnetic radiation sources for illuminating the scale in order to produce the shadow-cast fringe pattern, wherein the electromagnetic radiation sources are spaced apart, in an apparatus measuring direction, by a distance D wherein: D ͌ M(nif +/- f/hs) where f is a pitch of the scale; h is an order of the harmonic to be cancelled; s is a number of sources; ni is an integer which may be the same or different for each separation if there are more than two electromagnetic radiation sources; M is magnification.
Claim 5 is objected to because of its dependency on claim 4. 
In regards to claim 6, the prior art of record individually or in combination fails to teach the shadow-cast encoder apparatus according to claims 3 and 1 as claimed, more specifically in combination with wherein the harmonic of the first harmonic is the third harmonic or the fifth harmonic.

Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 15, the prior art of record individually or in combination fails to teach a shadow-cast encoder apparatus as claimed comprising a scale and a readhead, the readhead more specifically in combination with comprising at least one group of a plurality of electromagnetic radiation sources for illuminating the scale in order to produce a shadow-cast fringe pattern and a detector for detecting the shadow-cast fringe pattern, wherein the electromagnetic radiation sources are spaced apart, in the apparatus measuring direction by a distance D wherein: D ͌ M(nif +/- f/hs) where f is a pitch of the scale; h is an order of the harmonic to be cancelled; s is a number of sources; ni is an integer which may be the same or different for each separation if there are more than two sources; and M is magnification.


Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.
In regards to the Applicant’s arguments that Lee does not produce a shadow cast fringe that falls on the detector itself and therefor does not teach the shadow cast encoder apparatus configured such that the total harmonic distortion of the shadow cast fringe pattern is not more than a given percentage as defined in claims 1 and 14. The Applicant is arguing the structure of the encoder apparatus is not designed to produce a shadow cast fringe pattern with a desired total harmonic distortion percentage, Examiner respectfully disagrees. The claims are device claims drawn to the structure of the device, the only structure described is a scale, a readhead with an EMR source and a detector which is for the shadow cast encoder apparatus. These elements somehow are configured such that the total harmonic distortion of the shadow cast fringe pattern is not more than a given percentage. Lee clearly teaches a shadow cast encoder apparatus comprising a scale (30) and a readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34), the readhead (the light source 20 and the light detector 40 with each other form the readhead, paragraph 34) comprising at least one electromagnetic radiation source (20) for illuminating the scale (30) in order to produce a shadow-cast fringe pattern at a detector (40) configured to detect the shadow-cast fringe pattern (the light source 20 illuminates the scale 30, the scale 30 blocks some light by way of opaque sections 32 from entering the light detector 40, providing a shadow-cast fringe pattern on the light detector 40, see fig. 5, paragraph 34). Since, these elements are described in Lee they are capable of producing a . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878